Opinion filed June 13, 2013




                                     In The


         Eleventh Court of Appeals
                                  __________

                              No. 11-13-00047-CR
                                  __________

                   TIFFANY ELAINE LAGE, Appellant

                                       V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 355th District Court

                               Hood County, Texas

                          Trial Court Cause No. CR12049


                      MEMORANDUM OPINION
      Tiffany Elaine Lage pleaded guilty in March 2012 to the offense of
abandoning or endangering a child. See TEX. PENAL CODE ANN. § 22.041 (West
2011).    In accordance with a plea agreement, the trial court assessed her
punishment at confinement in the State Jail Division of the Texas Department of
Criminal Justice for a term of twenty-four months.    However, the trial court
suspended the imposition of the sentence and placed Appellant on community
supervision for a term of five years.
        The State subsequently filed a motion to revoke community supervision,
alleging multiple violations of the terms and conditions of Appellant’s community
supervision. The trial court considered the motion at a hearing conducted on
December 4, 2012. Appellant pleaded “[n]ot true” to all of the alleged violations.
At the conclusion of the hearing, the trial court found most of the alleged violations
to be true, revoked Appellant’s community supervision, and assessed her
punishment at confinement in the State Jail Division of the Texas Department of
Criminal Justice for a term of twenty months. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the brief and
advised Appellant of her right to review the record and file a response to counsel’s
brief. A response has not been filed.1 Court-appointed counsel has complied with
the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex.
App.—Eastland 2005, no pet.). Following the procedures outlined in Anders and
Schulman, we have independently reviewed the record, and we agree that the
appeal is without merit and should be dismissed. Schulman, 252 S.W.3d at 409.


        1
        By letter, this court granted Appellant thirty days in which to exercise her right to file a response
to counsel’s brief.


                                                      2
      We note that counsel has the responsibility to advise Appellant that she may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that she may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM

June 13, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          3